            Case 1:18-cv-02622-ABJ Document 12 Filed 02/11/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WP COMPANY LLC                       )
d/b/a THE WASHINGTON POST,           )
                                     )
                        Plaintiff,   )
                                     )
       v.                            ) Civil Action No. 1:18-cv-2622-ABJ
                                     )
SPECIAL INSPECTOR GENERAL FOR )
AFGHANISTAN RECONSTRUCTION, )
                                     )
                        Defendant.   )
____________________________________)

DEFENDANT’S STATUS REPORT SETTING FORTH SCHEDULE OF PRODUCTION

       Defendant Special Inspector General for Afghanistan Reconstruction (SIGAR), through

undersigned counsel, submits this status report setting forth the schedule according to which it

intends to complete its production of documents to Plaintiff WP Company, LLC. See Order of

Jan. 29, 2019.

       1.        Plaintiff initiated this Freedom of Information Act (“FOIA”) lawsuit against

Defendant on November 14, 2018. Compl., ECF No. 1. The complaint relates to Plaintiff’s 2017

request that SIGAR produce “[a]ll transcripts and audio recordings of interviews conducted for

SIGAR’s Lessons Learned Program.” Compl. ¶ 18. Defendant answered the Complaint on

December 17, 2018. Answer, ECF No. 9.

       2.        In February 2018, SIGAR explained to Plaintiff that it did not have “an audio

recording or transcript” for most of the interviews it had conducted. Compl. ¶ 23. SIGAR inquired

whether Plaintiff also intended to request the notes taken by the interviewing analyst during any

interviews. Id. ¶ 26. Plaintiff indicated it did and asked SIGAR to consider the broadened request
            Case 1:18-cv-02622-ABJ Document 12 Filed 02/11/19 Page 2 of 4




as “a clarified or amended FOIA request.” Compl. Ex. E at 1, ECF No. 1-5 at 2. SIGAR

accordingly began processing and producing records at that time.

       3.      SIGAR has completed its search and located all records responsive to Plaintiff’s

request. SIGAR has identified 452 records (28 transcripts, 17 audio recordings, and 407 “records

of interview” analyst notes (ROIs)) consisting of a combined 1,962 pages and 1,095 minutes.

SIGAR began producing redacted copies of these records in February 2018. To date, SIGAR has

produced to Plaintiff 26 of 28 transcripts, 7 of 17 audio recordings, and 237 of 407 ROIs.1

       4.      Many of the responsive records, due to the subject matter of the FOIA request,

contain information that is classified, touches on national security and diplomatic matters exempt

from release by statute or is otherwise required to be withheld by statute, is inter- or intra-agency

material subject to a litigation privilege, implicates individual’s privacy interests, or is law

enforcement sensitive. Accordingly, SIGAR is and has been coordinating with several other

federal agencies to complete the government’s review of the remaining records to determine

whether any portions are exempt from disclosure under FOIA and should be redacted before

release.

       5.      Based on the volume of records each agency must review and those agencies’

respective estimates of when they will complete the reviews—in some cases an external agency’s

review advises that a third agency also needs to review the materials—SIGAR has determined that

production of documents to Plaintiff will require four rolling productions, the first of which will



1
  SIGAR is a relatively small agency independent of the Department of Defense. It employs a
total of fewer than 200 employees and its general counsel’s office—which is tasked with
processing FOIA requests, in addition to its other duties—consists of only five people: the
general counsel, the deputy general counsel, an investigative counsel, an ethics counsel, and a
law clerk.
                                                 2
            Case 1:18-cv-02622-ABJ Document 12 Filed 02/11/19 Page 3 of 4




occur on March 11, 2019, with subsequent productions at four-week intervals on April 8, 2019;

May 6, 2019; and June 3, 2019. Although SIGAR will strive to complete production as quickly

as possible, SIGAR does not believe the substantially truncated schedule proposed by Plaintiff

below is plausible given both the complexity of the information at issue and the dynamic scope of

interagency review.

       6.      Defendant conferred with Plaintiff concerning this schedule. Plaintiff requested

that Defendant include the following statement:

       Plaintiff WP Company LLC d/b/a The Washington Post (“the Post”) does not consent to

       SIGAR’s proposed production schedule. Under SIGAR’s proposal, the Post would not

       receive a complete set of responsive records until June 3, 2019 – i.e., 112 days from the

       date of this filing. In light of SIGAR’s dilatory handling of the March 23, 2017 FOIA

       request at issue in this case, and the “justifiable frustration” it has caused, see Minute Order,

       Jan. 29, 2019, the Post proposes that the Court order SIGAR to make a first partial

       production by February 28, 2019, and complete the production of all responsive records by

       April 29, 2019 – i.e., 60 days from the date of the first partial production. The Post likewise

       proposes that SIGAR’s production proceed on a rolling basis, but across four 15-day

       intervals or two 30-day intervals.




                                                  3
         Case 1:18-cv-02622-ABJ Document 12 Filed 02/11/19 Page 4 of 4




Dated: February 11, 2019                   Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director, Federal Programs Branch

                                           /s/ Michael F. Knapp
                                           MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 305-8613
                                           Fax: (202) 616-8470
                                           Email: michael.knapp@usdoj.gov

                                           Counsel for Defendant




                                       4
